Citation Nr: 1127022	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  09-28 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active military service in the Army from July 1966 to July 1968.  His awards and decorations include the Combat Infantryman Badge (CIB) and Purple Heart, among others.  He served in the Republic of Vietnam during the Vietnam Era.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board will go ahead and decide the claim of service connection for PTSD.  But the Board is remanding the claims of service connection for bilateral hearing loss and tinnitus to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.  


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy during his service in the Republic of Vietnam.

2.  There is an approximate balance of favorable and unfavorable evidence as to whether the Veteran has PTSD due to his in-service combat stressors.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran has PTSD that was incurred in active military service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  With regard to the PTSD issue on appeal, review of the claims folder shows compliance with the VCAA.  In any event, the Board is granting in full the service connection for PTSD benefits sought on appeal.  Therefore, there is no need to discuss in detail whether there has been compliance with the notice and duty to assist provisions of the VCAA because even if, for the sake of argument, there has not been, this is inconsequential and, therefore, at most harmless error.  See 38 C.F.R. § 20.1102.

Governing Laws and Regulations for Service Connection for PTSD

Service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2010).  

Generally, service connection requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The establishment of service connection for PTSD has unique evidentiary requirements.  It generally requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

If it is established through military citation or other supportive evidence that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d); Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a specific finding as to whether the Veteran engaged in combat).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b) requires that the Veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99. 

That is, with regard to combat, if an injury or disease was alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, if consistent with the circumstances, conditions, or hardships of service, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but eases the combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  That is, the statute provides a basis for determining whether a particular injury was incurred in service, but not a basis to link the injury etiologically to the current condition.  Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  In-service incurrence by way of the combat presumption may also be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).  That is, if the lay or other evidence of service incurrence is satisfactory and consistent with the Veteran's combat service, the Veteran prevails unless this evidence is rebutted by clear and convincing evidence that the disease or injury was not incurred or aggravated in service or during an applicable presumptive period.  See 38 U.S.C.A. § 1154(b); Caluza v. Brown, 7 Vet. App. 498 (1995); Arms v. West, 12 Vet. App. 188 (1999); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

If VA determines either that the Veteran did not engage in combat with the enemy or that the Veteran did engage in combat, but that the alleged stressor is not combat related, the Veteran's lay testimony, by itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the Veteran's testimony or statements.  38 C.F.R. § 3.304(f); Stone v. Nicholson, 480 F.3d 1111 (Fed. Cir. 2007); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

The final requirement of 38 C.F.R. § 3.304(f) is medical evidence of a nexus between the claimed in-service stressor and the current disability.  However, such after-the-fact medical nexus evidence cannot also be the sole evidence of the occurrence of the claimed stressor.  Moreau, 9 Vet. App. at 396.

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis - Service Connection for PTSD

The Veteran contends that he suffers from PTSD as the result of several combat-related stressors during service.  First, he states that he witnessed the death of numerous soldiers and civilians during the Vietnam War.  Second, he states that he experienced incoming gunfire, enemy mines, mortar attacks, and artillery attacks.  During one such attack, he suffered shrapnel injuries to the right shoulder and chest after setting off a trip wire in a rice paddy.  He alleges continuous PTSD-related symptoms since service to include guilt, depression, panic attacks, insomnia, nightmares, flashbacks, anger issues, and inability to concentrate or develop lasting relationships with peers.  He admits he never received treatment for PTSD until 2006, instead dealing with the symptoms himself over the years.  See October 2007 personal statement; July 2009 Substantive Appeal; September 2007 VA psychological examination at page 6; February 2011 Vet Center social worker report. 

The Veteran's service personnel records (SPRs) and DD Form 214 confirm that he served in Vietnam from December 1967 to January 1968.  His SPRs and DD Form 214 document that he received medals and awards such as the CIB, Purple Heart, Vietnam Campaign Medal, Vietnam Service Medal, and the National Service Defense Medal, among others.  The CIB and Purple Heart are prima facia evidence he engaged in combat.  Moreover, service treatment records (STRs) and SPRs noted his shell fragment wound injury in October 1967.  His DD Form 214 revealed a military occupational specialty (MOS) of light weapons infantry.  He was a squad leader at one point.  SPRs document that he participated in Phase II of the Vietnam Counteroffensive Campaign.  The Veteran has also credibly related his combat experiences to VA medical personnel.  In addition, the RO conceded the Veteran's combat service with exposure to combat stressors in the rating decision and Statement of the Case (SOC).  Therefore, there is sufficient evidence the Veteran engaged in combat during his military service.  See VAOPGCPREC 12-99 (October 18, 1999); Moran v. Peake, 525 F.3d 1157, 1159 (Fed. Cir. 2008).  Thus, the combat presumption in connection with PTSD is for application.  As such, the Veteran's lay testimony alone has established the occurrence of his combat-related in-service stressors.  38 C.F.R. § 3.304(f).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).  Although the combat presumption is in effect, the Veteran must still present evidence etiologically linking a current diagnosis of PTSD to his confirmed combat-related stressors.  Dalton, 21 Vet. App. at 36-37; Cohen, 10 Vet. App. at 138.

In this respect, the threshold consideration for any service connection claim is the existence of a current disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In particular, the remaining question here is whether there is current medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV), as well as competent evidence of a nexus between current PTSD symptomatology and his verified in-service combat stressors.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

In this regard, the evidence of record is mixed.  The medical evidence of record on this determinative issue of nexus includes one favorable and one unfavorable medical opinion.   

As to the negative opinion, the Veteran underwent a September 2007 VA psychological examination.  The VA examiner acknowledged that the Veteran met the DSM-IV criterion for having been subject to traumatic combat-related stressors in Vietnam.  However, after testing in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV), the VA examiner concluded that the Veteran did not meet the diagnostic criteria for a current diagnosis of PTSD.  The Veteran's symptoms were not frequent or intense enough to adequately make a DSM-IV diagnosis.  The results of the CAPS and Mississippi Scale testing did not support a PTSD diagnosis.  The examiner also remarked that no medical professional had yet diagnosed the Veteran with PTSD.  The Veteran's psychometric scores were not consistent with a diagnosis of PTSD.  Rather, the Veteran was diagnosed with primary insomnia of unknown etiology.  This examination and opinion is based on DSM-IV testing and provides some evidence against the claim.  

As to the positive opinion, in February 2011, a VA social worker with the Vet Center in Orlando, Florida submitted a report discussing the Veteran's PTSD symptomatology of guilt, depression, panic attacks, insomnia, nightmares, flashbacks, anger issues, and inability to concentrate or develop lasting relationships with peers.  He discussed the Veteran's combat experiences during service.  He disclosed that the Veteran had been receiving individual and group therapy for his PTSD disorder since December 2010.  He concluded that the Veteran's PTSD was "at least as likely as not" related to events in service.  What is significant about this Vet Center medical opinion is that the Veteran clearly has been treated and diagnosed by the VA for PTSD since December 2010.  Therefore, the opinion is supported by the Veteran's established exposure to combat exposure during service, as well as recent treatment for PTSD by VA.  It provides probative evidence in support of the claim.  

In evaluating the probative value of competent medical evidence, the U.S. Court of Appeals for Veterans Claims (Court) has stated, in pertinent part:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Therefore, certain elements of both the positive and negative opinions in this case are probative.  In adjudicating this claim, the Board has also considered the doctrine of reasonable doubt.  As the Court has written:

	A unique standard of proof applies in decisions on claims for Veterans' benefits.  Unlike other claimants and litigants, pursuant to 38 U.S.C. § 3007(b) [now 38 U.S.C.A. § 5107(b)], a Veteran is entitled to the "benefit of the doubt" when there is an approximate balance of positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court in Gilbert noted that the standard of proof is to instruct the fact-finder in the "'degree of confidence our society thinks we should have in the correctness of a factual conclusion for a particular type of adjudication.'"  This burden "'reflects not only the weight of the private and public interest affected, but also a societal judgment about how the risk of error should be distributed between the litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the doubt" doctrine as:

	When, after consideration of all evidence and material of record in this case before the Department with respect to benefits under laws administered by the Secretary, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination in the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.

38 U.S.C.A. § 5107(b).  See, too, 38 C.F.R. § 3.102.

The Court noted that under this standard, when the evidence supports the claim or is in relative equipoise (about evenly balanced for and against), the appellant prevails.  Where the "fair preponderance of the evidence" is against the claim, the appellant loses and the benefit of the doubt rule has no application.  Gilbert, 1 Vet. App. at 56.  "A properly supported and reasoned conclusion that a fair preponderance of the evidence is against the claim necessarily precludes the possibility of the evidence also being in an approximate balance."  Id. at 58.  The Court has further held that where there is "significant evidence in support of the appellant's claim," the Board must provide a "satisfactory explanation" as to why the evidence is not in equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).

Here, there is an approximate balance of the positive and negative evidence.  The Vet Center social worker opinion and VA psychological examination provide contrasting, yet well-reasoned viewpoints with adequate reasons and bases for their respective conclusions.  Both opinions have their flaws as well.  But most importantly, the Veteran has been awarded the CIB and Purple Heart.  Therefore, it is verified he experienced combat-related stressors as an infantry squad leader in Vietnam, providing strong evidence in support of his PTSD claim.  The Veteran's lay assertions regarding continuity of PTSD symptoms since service are also credible.  In light of the contrasting, yet equally probative opinions in the present case, the benefit of the doubt is resolved in the Veteran's favor.  Thus, service connection for PTSD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for PTSD is granted.  


REMAND

However, before addressing the merits of the bilateral hearing loss and tinnitus claims, the Board finds that additional development of the evidence is required.

The Veteran contends he has current bilateral hearing loss and tinnitus attributable to acoustic trauma from his combat-related service.  Specifically, he alleges that he was exposed to hazardous noise exposure as the result of his MOS as a light weapons infantryman.  In this capacity he says he was exposed to acoustic trauma from mortar rounds, artillery, helicopters, and small and large caliber weapons.  He wore no hearing protection.  He says he reported the symptomatology in the field to medics, but was told that such symptoms were normal due to combat, such that nothing could be done.  He states he has experienced symptoms of hearing loss and tinnitus since service.  He maintains that both his hearing loss and tinnitus have progressively worsened since separation from service in 1968.  See October 2007 personal statement; September 2008 Notice of Disagreement (NOD); July 2009 Substantive Appeal; March 2011 Informal Hearing Presentation (IHP). 

STRs fail to mention any complaints, treatment, or diagnosis of hearing loss or tinnitus.  At his separation examination in April 1968, no hearing loss was reported or shown, including by the standards of 38 C.F.R. § 3.385.  In addition, no diseases or defects such as tinnitus were noted.  However, there is sufficient evidence that the Veteran engaged in combat in service such that his lay statements and testimony are sufficient to show the occurrence of combat-related acoustic trauma during service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Moreover, the Department of Defense's Duty MOS Noise Exposure Listing confirms that the Veteran's military occupational specialty (MOS) as an infantryman involved a high probability of noise exposure.  In any event, VA's laws and regulations do not specifically require complaints of or treatment for hearing loss during service in order to establish service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  See also Hensley v. Brown, 5 Vet. App. 155 (1993) (where the Court has held that, even though disabling hearing loss may not be demonstrated at separation, a Veteran may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service).  

Post-service, the Veteran has asserted continuity of symptoms of hearing loss and tinnitus since service.  See September 2008 NOD; January 2007 VA audiology consult.  However, there was no evidence of treatment for either condition until 2006-2007.  In any event, it was confirmed at the September 2007 VA audiology examination that the Veteran has current recurrent tinnitus and current bilateral hearing loss disability per VA standards under 38 C.F.R. § 3.385 (2010).   

But as to a nexus to service, the September 2007 VA audiology examiner concluded that since the Veteran's in-service separation examination revealed hearing within normal limits and no hearing loss pattern consistent with acoustic trauma at that time, his hearing loss was less than 50/50 probability caused by military noise exposure.  His tinnitus, being of the same etiology of his hearing loss, was also less than 50/50 probability caused by military noise exposure.  The VA examiner assessed that aging likely has contributed to both hearing loss and tinnitus, and possibly civilian noise exposure as a taxi cab driver and the usage of potentially ototoxic mediation for the past 3-4 years.  Under VA regulation and caselaw neither evidence of treatment nor symptoms of hearing loss or tinnitus during service is required to establish service connection.  38 C.F.R. § 3.303(d); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  What is required here is a more specific medical opinion with adequate reasons and bases explaining why the Veteran's confirmed in-service acoustic trauma from combat and his noise exposure from his MOS as an infantryman did not result in post-service sensorineural hearing loss and tinnitus diagnosed after service.  

In light of the above, the Veteran should be scheduled for another VA audiology examination with a different VA examiner, if possible, to obtain a medical nexus opinion concerning the etiology of any current bilateral hearing loss and tinnitus. 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The examiner should determine if the Veteran's hearing loss and tinnitus is related to his confirmed in-service acoustic trauma as an infantryman in combat.  

Accordingly, the hearing loss and tinnitus issues are REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA audiology examination by a Board certified audiologist to determine the etiology of his current bilateral hearing loss and tinnitus.  The examiner should be an audiologist who has not previously examined the Veteran.  The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences on this claim.  The examination must include audiometric testing and speech recognition testing using the Maryland CNC Test.  Furthermore, the claims folder must be made available for review by the examiner.  

Based on the test results and review of the claims file, the examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent or more probable) the Veteran's current bilateral hearing loss and tinnitus disorders are the result of his military service - and, in particular, his confirmed, combat-related noise trauma as an infantryman in the Army in Vietnam.  Since SPRs reveal that the Veteran served under "combat conditions," his lay statements and testimony are sufficient to show the occurrence of combat-related high noise trauma.  The Board advises the examiner that neither in-service hearing loss disability by the standards of 38 C.F.R. § 3.385, nor evidence of treatment for hearing loss or tinnitus during service is required for service connection.  VA regulation and caselaw recognizes that sensorineural hearing loss and tinnitus can in certain instances develop post-service after sustaining in-service acoustic trauma.   

Finally, in offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the onset of his bilateral hearing loss and tinnitus, and his allegations of continuity of symptomatology after service.  The rationale for any opinion offered should be provided.      

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should include a complete explanation with his or her opinion, based on findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion or the opinion is speculative, the examination report should explain why.  

2.  After completion of the above, and any additional notice or development deemed necessary, then readjudicate the bilateral hearing loss and tinnitus claims at issue.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a SSOC and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of his claims.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


